Title: To Thomas Jefferson from Paul Cahierre, 9 June 1789
From: Cahierre, Paul
To: Jefferson, Thomas


Rouen, 9 June 1789. Had waited hoping to hear from TJ, and assumes silence means congé not recieved. Is sorry for it: he would have enjoyed TJ’s company and Mrs. Cahierre that of the Misses Jefferson. Will set out for Baltimore latter end of month on American ship. Baltimore distant from their residence and knows no one there: will stay but a short time, but “it would be very agreable to be adressed to Some person of Consideration … to give us advices, in Case we Should want it. Encloses a letter from D’Anterroches, “My friend Neibour.”
